Citation Nr: 0740050	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-43 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for left knee 
retropatellar pain syndrome, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from April 1987 to January 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that granted service 
connection for left knee retropatellar pain syndrome with a 
rating of 10 percent, effective May 27, 2003.


FINDING OF FACT

The veteran's left knee retropatellar pain syndrome is 
manifested by painful motion, abnormal movement, guarding of 
movement, and some weakness.  Flexion is 120 degrees on the 
left knee and 120 degrees on the right knee.  Extension is 0 
on the left knee and 0 on the right knee.  Stability is 
satisfactory.  There is no clinical evidence of locking.  
There is an irregular 3 x 5 centimeter scar on the left 
patella.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §  4.17a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and a rating 
decision in December 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the October 2004 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran timely appealed the rating initially assigned for 
left knee retropatellar pain syndrome.  The Board must 
therefore consider entitlement to staged ratings for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

When rating disabilities of the joints, the following factors 
must be considered: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
allow consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's left knee disability was rated 10 percent 
disabling under DC 5260 for  limitation of leg flexion.  
Limitation of flexion of the knee is rated as follows:  
flexion limited to 15 degrees is rated 30 percent; flexion 
limited to 30 degrees is rated 20 percent; flexion limited to 
45 degrees is rated 10 percent.  Flexion greater than 45 
degrees is noncompensable.  38 C.F.R. Part 4, Diagnostic Code 
5260 (2007).  The standard range of motion of the knee is to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2007).

The veteran's medical service records show that he complained 
of and was treated for left knee pain in February 1989, June 
1990, and December 1992.  During a December 2003 VA 
examination, the veteran reported that he originally injured 
his knee in 1988 when he jumped into a foxhole position and 
hit a rock.  He stated that he was subsequently diagnosed 
with left retropatellar pain syndrome and had pain ever 
since.  The veteran claimed that his condition caused pain, 
weakness, stiffness, swelling, heat and redness, instability, 
giving away, locking, fatiguability, and lack of endurance. 

Physical examination revealed that the veteran had an 
irregular 3 x 5 centimeter scar on his left patella.  He also 
displayed objective evidence of painful motion.  No edema, 
effusion, tenderness, redness or heat was detected in the 
left knee.  However, there was abnormal movement and guarding 
of movement, as well as some instability and weakness.  The 
veteran's gait was satisfactory and he used a cane.  Flexion 
was 120 degrees on the left knee and 120 degrees on the right 
knee.  Extension was 0 on the left knee and 0 on the right.  
An x-ray of both knees showed that joint spaces were 
preserved in both knees with mild osteophytes in the right 
patella.  The examiner ultimately concluded that the 
stability of the knee was satisfactory.  The veteran was 
diagnosed with retropatellar pain syndrome of the left knee 
with loss of function due to pain.  

Since the medical evidence shows that the veteran has flexion 
greater than 45 degrees in his left knee, he is not entitled 
to a compensable rating under Diagnostic Code 5260.  However, 
the RO found that the record demonstrated functional loss in 
his knee due to pain, and that he was entitled to a 10 
percent rating in accordance with 38 C.F.R. § 4.59. 

The Board has considered the other Diagnostic Codes for the 
knee and leg and finds that none would yield a higher rating 
under the current facts.  Although the examiner noted some 
instability of the knee during the exam, he ultimately 
concluded that stability was satisfactory.  Accordingly, 
Diagnostic Code 5257 is inapplicable because slight recurrent 
lateral instability is not shown.  The veteran has not been 
diagnosed with ankylosis.  38 C.F.R. § 4.71a Diagnostic Code 
5256 (2007).  The record does not show removal of the 
semilunar cartilage.  38 C.F.R. § 4.71a Diagnostic Code 5259 
(2007).  Leg extension is not limited to 10 degrees.  
38 C.F.R. § 4.71a Diagnostic Code 5261 (2007).  And, there is 
no evidence of genu recurvatum.  38 C.F.R. § 4.71a Diagnostic 
Code 5263 (2007).

The Board has also examined whether the veteran is entitled 
to compensation for the scar on his left knee.  However, 
38 C.F.R. § 4.118 Diagnostic Codes 7801-7805 are inapplicable 
because the evidence does not show that the scar is deep, 
causes limited motion, is 144 square inches or greater, is 
unstable and superficial, or is superficial and painful on 
examination. 

Staged ratings are inappropriate here because the record does 
not show that the veteran had different degrees of disability 
during the relevant time periods.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Likewise, separate ratings for lateral 
instability and limitation of extension are inappropriate 
because the criteria for a compensable rating under those 
criteria are not met.  38 C.F.R. § 4.71a, DCs 5257, 5260 
(2007).  Accordingly, the Board finds that an increased 
rating for left knee retropatellar pain syndrome is not 
warranted.  


ORDER

An increased rating for left knee retropatellar pain syndrome 
is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


